IN THE COMMONWEALTH COURT OF PENNSYLVANIA

John F. Geier, Executor of the Estate of :
Marianne M. Geier and John F. Geier, :
her husband                              :
                                         :
               v.                        :
                                         :
Board of Public Education of the         :
School District of Pittsburgh            :
                                         :
               v.                        :   No. 625 C.D. 2016
                                         :   Argued: November 15, 2016
American Art Clay Company, Inc.,         :
a/k/a Amaco, Inc., American Biltree,     :
and it's division AMTICO; AVCO           :
Corporation, on behalf of its            :
Lycoming-Spencer division; Azrock        :
Industries, Board of Public Education :
of the School District of Pittsburgh, a :
Delaware Corporation, f/k/a Viacom,      :
Inc., successor by merger to CBS         :
Corporation, a Pennsylvania              :
Corporation, f/k/a Westinghouse          :
Electric Corporation; Certainteed        :
Corporation; Conwed Corporation,         :
Individually and as successor            :
to the Wood Conversion Company;          :
F.B. Wright Company; George V.           :
Hamilton, Inc.; Georgia Pacific          :
Corporation; Hinkle Hoffman Supply :
Company; I.U. North America, Inc.,       :
as successor by merger to the Garp       :
Company, formerly known as               :
The Gage Company, formerly known :
as Pittsburgh Gage and Supply            :
Company; Kaiser Gypsum Company, :
Inc.; Mannington Mills, Inc.,            :
Owens-Illinois, Inc., Plum Borough       :
School District; Rust Engineering        :
and Construction, Inc., Trane U.S. Inc. :
f/k/a American Standard, Inc., successor :
in interest to Kewanee Boiler Company, :
Inc.; Union Carbide Corporation and      :
its Linde Division; Cemline              :
Corporation; Oakfabco, Inc.; Rheem       :
Manufacturing Company; ECR               :
International; Allentown; Armstrong      :
Pumps, Inc.; Arnold Lumber and           :
Supply Co.; The Columbus Heating         :
and Ventilating Company; Davis           :
Fetch Corporation of Pennsylvania;       :
Eaton Corporation, as successor-in-      :
interest to Cutler-Hammer, Inc.;         :
Grinnel LLC; Hammond Valve               :
Company; Houston-Starr Company;          :
ITT Corporation, f/k/a ITT Industries;   :
Kennedy-Tubular Products, Inc.,          :
in its own right as and                  :
successor-in-interest to Pennco          :
Industries; Kurtz Bros.; Milton W.       :
Ryan and Associates, Inc.; North         :
American Manufacturing Company;          :
Schultheis Bros. Co.; and Square D       :
Company                                  :
                                         :
Appeal of: Board of Public Education     :
of the School District of Pittsburgh     :

BEFORE:     HONORABLE RENÉE COHN JUBELIRER, Judge
            HONORABLE ROBERT SIMPSON, Judge
            HONORABLE P. KEVIN BROBSON, Judge


OPINION
BY JUDGE SIMPSON                         FILED: January 25, 2017

            In this interlocutory appeal by permission, the Pittsburgh School
District’s Board of Public Education (PBE) seeks review of an order of the Court
of Common Pleas of Allegheny County (trial court) denying its motion for
summary judgment in a negligence action for personal injuries caused by exposure
to asbestos dust.   PBE, a local government agency, asserts it is entitled to
governmental immunity under Sections 8541-64 of the Judicial Code, 42 Pa. C.S.
§§8541-64, often referred to as the Political Subdivision Tort Claims Act (Tort
Claims Act), and the Pennsylvania Constitution, for injuries caused by workplace
exposure to products containing asbestos. Because we conclude PBE could be
liable to an employee for exposure to asbestos dust if the condition causing the
exposure falls within one of the exceptions to governmental immunity, and
because we conclude this is the only issue before us on interlocutory appeal by
permission, we affirm.


                                  I. Background
                                   A. Generally
            Marianne M. Geier (Decedent) worked for PBE as a math teacher at
South High School from the fall of 1958 through the summer of 1959. During this
period of time, Decedent was exposed to asbestos dust coming from pipe coverings
on the steam and water pipes located in the hallways, stairways, and classrooms of
the high school.


            Five decades later, in October 2013, Decedent was diagnosed with
mesothelioma. Thereafter, Decedent and her husband, John F. Geier (collectively,
Plaintiffs) filed a tort action for severe and permanent personal injuries against
PBE and 40 other defendants (collectively, Defendants), which include various
corporate entities engaged in the manufacturing, fabricating, distributing, selling,
supplying, installing and removing of asbestos products.          Plaintiffs allege
Decedent’s occupational exposure to asbestos dust, caused by Defendants’ acts or




                                         2
omissions, caused her mesothelioma. Plaintiffs sought compensatory and punitive
damages for their injuries. Decedent ultimately passed away in July 20l6.


                          B. Motion for Summary Judgment
                         1. Immunity Under Tort Claims Act
              In March 2016, following the close of discovery, PBE filed a motion
for summary judgment asserting governmental immunity. 1 PBE argued its duty to
provide a safe workplace does not fall within any of the eight exceptions waiving
immunity under the Tort Claims Act. Further, although Plaintiffs allege Decedent
suffered exposure to asbestos-containing products manufactured, sold and
distributed by third parties, PBE averred it was insulated from liability because the
Tort Claims Act bars claims for damages facilitated by the acts of others.


              PBE further observed that Plaintiffs’ complaint sets forth a claim for
recovery under the utility service facilities exception in Section 8542(b)(5) of the
Tort Claims Act, which provides:

               (a) Liability imposed.—A local agency shall be liable
              for damages on account of an injury to a person or
              property within the limits set forth in this subchapter if
              both of the following conditions are satisfied and the
              injury occurs as a result of one of the acts set forth in
              subsection (b):

               (1) The damages would be recoverable under common
              law or a statute creating a cause of action if the injury
              were caused by a person not having available a defense
              under section 8541 (relating to governmental immunity

       1
         School districts are considered local agencies entitled to governmental immunity under
the Tort Claims Act. Taylor v. Ne. Bradford Sch. Dist., 101 A.3d 144 (Pa. Cmwlth. 2014).



                                              3
               generally) or section 8546 (relating to defense of official
               immunity); and

                (2) The injury was caused by the negligent acts of the
               local agency or an employee thereof acting within the
               scope of his office or duties with respect to one of the
               categories listed in subsection (b). As used in this
               paragraph, “negligent acts” shall not include acts or
               conduct which constitutes a crime, actual fraud, actual
               malice or willful misconduct.

                (b) Acts which may impose liability.—The following
               acts by a local agency or any of its employees may result
               in the imposition of liability on a local agency:

                                            ****

                 (5) Utility Service facilities.—A dangerous condition of
               the facilities of steam, sewer, water, gas or electric
               systems owned by the local agency and located within
               rights-of-way, except that the claimant to recover must
               establish the dangerous condition created a reasonably
               foreseeable risk of the kind of injury which was incurred
               and that the local agency had actual notice or could
               reasonably be charged with notice under the
               circumstances of the dangerous condition at a sufficient
               time prior to the event to have taken measures to protect
               against the dangerous condition.

42 Pa. C.S. §8542(b)(5).


               Although not expressly raised by Plaintiffs, we recognize that the real
property exception in Section 8542(b)(3) of the Tort Claims Act may also be
relevant in this case.2 This exception provides:

       2
         We may affirm an order for any reason, regardless of the trial court’s rationale, so long
as the basis for our decision is clear on the record. Guy M. Cooper, Inc. v. E. Penn Sch. Dist.,
903 A.2d 608 (Pa. Cmwlth. 2006).



                                                4
              (3) Real property.—The care, custody or control of real
            property in the possession of the local agency, except that
            the local agency shall not be liable for damages on
            account of any injury sustained by a person intentionally
            trespassing on real property in the possession of the local
            agency. As used in this paragraph, ‘real property’ shall
            not include:

            (i) trees, traffic signs, lights and other traffic controls,
            street lights and street lighting systems;

            (ii) facilities of steam, sewer, water, gas and electric
            systems owned by the local agency and located within
            rights of-way;

            (iii) streets; or

            (iv) sidewalks.

42 Pa. C.S. §8542(b)(3) (emphasis by underline added).


            As to all exceptions to governmental immunity, to fall within an
exception to governmental immunity: (1) the damages sought must otherwise be
recoverable under common law or a statute creating a cause of action against a
person not having a defense under 42 Pa. C.S. §8541; (2) the negligent act of the
local agency, or an employee thereof must have caused the injury; and, (3) the
negligent act of the local agency must fall within one of the eight enumerated
exceptions in 42 Pa. C.S. §8542. Sellers v. Twp. of Abington, 67 A.3d 863 (Pa.
Cmwlth. 2013). PBE also noted the exceptions to governmental immunity are
narrowly construed given the legislature’s expressed intent to insulate political
subdivisions from tort liability. Love v. City of Phila., 543 A.2d 531 (Pa. 1988);
Walsh v. City of Phila., 585 A.2d 445 (Pa. 1991); Sellers.




                                         5
              PBE further argues that Plaintiffs must allege that the dangerous
condition causing the injury must be “of the facilities of steam, water, gas or
electric” and “located within rights of way.” 42 Pa. C.S. §8542(b)(5). In addition,
it is critical that the utilities’ facilities themselves cause the injury and not merely
facilitate the injury by the acts of others. Falor v. Sw. Pa. Water Auth., 102 A.3d
584 (Pa. Cmwlth. 2014).


              To fall within the real property exception in Section 8542(b)(3) of the
Tort Claims Act, a claim must allege an injury caused by the real property itself, or
the negligent care, custody or control of it. Mandakis v. Borough of Matamoras,
74 A.3d 301 (Pa. Cmwlth. 2013). To that end, the real property exception does not
apply to personal property not permanently attached or affixed to the real property.
Sanchez-Guardiola v. City of Phila., 87 A.3d 934 (Pa. Cmwlth. 2014).


              Nonetheless, a local agency’s negligent care, custody or control of its
real property includes the agency’s negligent maintenance of its real property. See
Grieff v. Reisinger, 693 A.2d 195 (Pa. 1997) (claim for injury caused by ignition
of cleaning fluid used by fire chief to clean floor fell within real property
exception); Hanna v. West Shore Sch. Dist., 717 A.2d 626 (Pa. Cmwlth. 1988)
(claim for injury caused by slip and fall on accumulated water used to mop floor
fell within the real property exception); Kelly v. Curwensville High Sch., 595 A.2d
787 (Pa. Cmwlth. 1991) (claim for injury caused by fall through skylight from
permanently attached ladder located too close to skylight fell within real property
exception).




                                           6
              Here, Decedent stated in an affidavit that she was occupationally
exposed to the following asbestos-containing products: (a) pipe coverings; (b) floor
tile; (c) drywall; and (d) joint compound.        However, Decedent mentioned no
exposure to asbestos-containing products in her classroom. PBE further asserted
Decedent failed to identify the rights-of-way where the alleged dangerous
conditions were located. Moreover, Decedent testified in her deposition that she
had no knowledge that any PBE employee or representative was aware of the
potential hazards of asbestos at South High School during the 1958-59 school year.


              Summarizing, PBE asserted that none of the asbestos-containing
products to which Decedent may have been exposed constituted part of PBE’s
utility service facilities located within rights-of-way. Therefore, PBE reasoned,
Plaintiffs failed to demonstrate the existence of a genuine issue of material fact that
would allow a jury to find that damages would be recoverable under common law
or that Plaintiffs’ claims fell within the utility service facilities exception. As such,
PBE claimed it was entitled to judgment in its favor as a matter of law. Sellers.


          2. Denial of Summary Judgment; Emergency Motion to Amend
              By order dated April 4, 2016, the trial court denied PBE’s motion for
summary judgment.3 In response, PBE filed an emergency motion requesting that
the trial court certify for immediate appeal PBE’s argument that it is entitled to
governmental immunity under the Tort Claims Act. In particular, PBE asserted:



      3
        The trial court did not author an opinion in support of its order denying summary
judgment.



                                           7
               a. an alleged failure to provide a safe workplace does not
               fall within the scope of any of the exceptions to
               immunity set out in the [Tort Claims Act];

               b. the pipe covering and cement that was supposedly
               present on pipes located in South High School were
               supplied by third-parties and [PBE] could not be held
               liable for their actions[;] and

               c. the utility exception does not apply to Plaintiffs’
               claims.

Emergency Motion to Amend at ¶12; R.R. at 245a.


               PBE also asserted that to date, no appellate court ruled on the central
question of whether a local agency can be subject to liability under the exceptions
to governmental immunity based on an employee’s alleged occupational exposure
to asbestos. PBE further asserted this issue constitutes a controlling question of
law because if Plaintiffs’ claims are barred by governmental immunity, Plaintiffs’
claims fail.


               Consequently, PBE requested that the trial court amend its order
denying summary judgment to provide for an interlocutory appeal to determine
whether a local agency can be subject to liability under the exceptions to
governmental immunity based on an employee’s alleged occupational exposure to
asbestos. By order dated April 8, 2016, the trial court denied PBE’s emergency
motion. R.R. at 260a.




                                           8
                              C. Petition for Review
             PBE next filed a petition for review in this Court seeking review of
the trial court’s order denying the emergency motion. See R.R. at 261a-368a. In
May 2016, the Court, speaking through Senior Judge James G. Colins, granted
PBE’s petition and certified the following issue for review:

             Is a school district entitled to governmental immunity
             under [the Tort Claims Act], and the Pennsylvania
             Constitution, for work-based exposure to asbestos-
             containing products[?]

R.R. at 370a.


                                     II. Issues
             On appeal, PBE contends it is entitled to governmental immunity
under the Tort Claims Act, and the Pennsylvania Constitution, for injuries to
Plaintiffs caused by workplace exposure to products containing asbestos. PBE
asserts Plaintiffs’ allegations that PBE is liable to them for failing to provide
Decedent with a safe place to work do not fall within the scope of any of the
exceptions to immunity in the Tort Claims Act. PBE also contends it is entitled to
summary judgment here because the record contains no evidence that PBE knew or
should have known of the supposedly unsafe nature of Decedent’s working
conditions or the dangers posed by exposure to asbestos.


                                  III. Argument
           A. Pennsylvania Constitution; Tort Claims Act Generally
             PBE contends, as a local government agency, it is entitled to
governmental immunity under the Tort Claims Act, and the Pennsylvania


                                         9
Constitution, for injuries to Plaintiffs caused by workplace exposure to products
containing asbestos.      Article I, Section 11 of the Pennsylvania Constitution
provides (with emphasis added):

            All courts shall be open; and every man for an injury
            done him in his lands, goods, person or reputation shall
            have remedy by due course of law, and right and justice
            administered without sale, denial or delay. Suits may be
            brought against the Commonwealth in such manner, in
            such courts and in such cases as the Legislature may by
            law direct.

PA. CONST. art. I, §11.


            PBE points out Article I, Section 11 of the Pennsylvania Constitution
provides the General Assembly with the authority to decide the extent to which the
Commonwealth, its agencies, and its local political subdivisions, may be held
liable for tortious conduct. See Zauflik v. Pennsbury Sch. Dist., 104 A.3d 1096
(Pa. 2014). All eight exceptions to governmental immunity are limited to specific
acts of local agencies or their employees.      See 42 Pa. C.S. §8542(b)(1)-(8).
Further, as discussed above, the exceptions to governmental immunity are
narrowly construed given the legislature’s expressed intent to insulate political
subdivisions from tort liability. Dorsey v. Redman, 96 A.3d 332 (Pa. 2014);
Mascaro v. Youth Study Ctr., 523 A.2d 1118 (Pa. 1987).


                       B. Duty to Provide Safe Workplace
            Here, Plaintiffs’ complaint alleges that PBE is liable to them because
it breached a common law duty by failing to provide Decedent with a safe place to
work. In paragraph 30 of their complaint, Plaintiffs allege Decedent’s injuries


                                         10
were caused by the negligent acts of PBE and its employees or agents acting within
the scope of their duties “with respect to a dangerous condition of the utility
service facilities of steam, sewer, water, gas and electric systems owned by [PBE]
and located within rights of way that created a reasonably foreseeable risk of the
kind of injury suffered by [Decedent].” R.R. at 39a (emphasis added).


            Essentially, PBE contends, Plaintiffs claim PBE is liable for failure to
provide Decedent with a safe place to work. However, PBE argues, an unsafe
workplace does not fall within any of the eight exceptions to governmental
immunity, including acts involving a dangerous condition of utility service
facilities. In particular, PBE cites Paragraph 33 of Plaintiffs’ complaint, which
alleges PBE:

            a. Purchased and maintained asbestos-containing
            products relating to utility service facilities used at the
            schools by its employees and/or agents/independent
            contractors;

            b. Had their [sic] employees and/or agents/independent
            contractors install and remove various asbestos-
            containing products when they repaired and maintained
            equipment and piping systems relating to utility service
            facilities without taking steps to minimize or remove
            exposures to asbestos-containing products;

            c. Specified the use of asbestos-containing products by
            their [sic] employees and/or agents/independent
            contractors without requiring the use of appropriate
            precautions to minimize or eliminate exposure to
            asbestos-containing products;

            d. Failed to exercise reasonable care to adequately warn
            [Decedent] of the risks, dangers and harm to which she
            was exposed in working around and inhaling toxic and/or
            pathogenic dusts including asbestos;

                                        11
               e. Failed to minimize or eliminate [Decedent’s] exposure
               to asbestos; by not utilizing proper methods including but
               not limited to adequate ventilation with exhaust fans,
               dampening or wetting procedures and other
               recommended and available procedures to preclude
               exposures;

               f. Failed to conduct any test to determine the presence
               and/or amount of asbestos, in and around [Decedent]; and

               g. Failed to advise [Decedent] of the increased risk of
               pleural, pericardial or peritoneal mesothelioma, lung
               cancer, cancer of the gastrointestinal tract and non-
               malignant pleural and parenchymal abnormalities as well
               as asbestosis, and other asbestos diseases.

R.R. at 40a.


               In short, PBE argues Plaintiffs’ claims do not fall within any of the
eight specific exceptions in 42 Pa. C.S. §8542(b).         PBE asserts the General
Assembly has not decided that a governmental entity can be held liable because it
allowed one of its employees to work in an allegedly dangerous environment.
Therefore, PBE maintains the trial court erred in denying its motion for summary
judgment.


                  C. PBE’s Knowledge of a Dangerous Condition
               PBE also contends that Plaintiffs must not only establish the existence
of a dangerous condition of the utility service facilities that caused Decedent’s
injuries, but also that PBE knew or should have known of the dangerous condition
and made no effort to correct it.




                                          12
            Here, PBE asserts, Plaintiffs allege the utility service facilities
exception applies because: (a) South High School, where Decedent worked during
the 1958-59 school year, utilized pipes to circulate steam in order to heat the
building; and, (b) those pipes purportedly constituted a dangerous condition
because they were covered by a material that contained asbestos.


            According to the plain language of 42 Pa. C.S. §8542(b)(5), the utility
service facilities exception only applies if Plaintiffs can show PBE had knowledge
of the allegedly dangerous condition at a time sufficiently prior to Decedent’s
exposure to have taken steps to protect against that danger. Here, PBE asserts,
Plaintiffs acknowledge they have no evidence that PBE knew or should have
known in 1958-1959 of the hazards of asbestos.        Because Plaintiffs have no
evidence that PBE reasonably should have known, at or prior to the time of
Decedent’s employment, that asbestos in the materials used to cover certain steam
pipes posed a health hazard, Plaintiffs cannot prevail on their allegation that PBE
acted negligently in not protecting Decedent from exposure to asbestos dust.


            For this reason, PBE asserts, Plaintiffs failed to demonstrate the
existence of a genuine issue of material fact that would permit a jury to find that
Plaintiffs’ claims fell within the utility service facilities exception.   Dorsey.
Therefore, PBE urges, the trial court committed an error of law and an abuse of
discretion by failing to enter summary judgment in PBE’s favor.




                                        13
                                   IV. Analysis
                            A. Common Law Duties
            To begin, we note that at common law PBE, a possessor of land, owes
an invitee a high duty of care summarized as follows:

            A possessor of land is subject to liability for physical
            harm caused to his invitees by a condition on the land if,
            but only if, he:
            (a) knows or by the exercise of reasonable care would
            discover the condition, and should realize that it involves
            an unreasonable risk of harm to such invitees, and
            (b) should expect that they will not discover or realize the
            danger, or will fail to protect themselves against it, and
            (c) fails to exercise reasonable care to protect them
            against the danger.

RESTATEMENT (SECOND) OF TORTS §343 (1965) (emphasis added). The owner
or possessor of real property must use reasonable care to make the premises safe
or warn the invitee of dangerous conditions of the property. The possessor must
also use reasonable care to discover or inspect for any such dangerous conditions.
Id. The invitee enters the premises with implied assurance of preparation and
reasonable care for his protection and safety while he is there. Treadway v. Ebert
Motor Co., 436 A.2d 994 (Pa. Super. 1982).


            In addition, we recognize there are different types of invitees.
Pennsylvania law defines an “invitee” as follows (with emphasis added):

            (1) An invitee is either a public invitee or a business
            visitor.

            (2) A public invitee is a person who is invited to enter or
            remain on land as a member of the public for a purpose
            for which the land is held open to the public.


                                        14
             (3) A business visitor is a person who is invited to enter
             or remain on the land for a purpose directly or indirectly
             connected with business dealings with the possessor of
             the land.


Gutteridge v. A.P. Green Servs., Inc., 804 A.2d 643, 655-56 (Pa. Super. 2002);
RESTATEMENT (SECOND) OF TORTS §332 (1965).                       With respect to the
employer/employee or master/servant relationship, a servant, whether an industrial
employee or a domestic servant, is a business visitor at common law.
RESTATEMENT (SECOND) OF TORTS §332 cmt. j. (1965). If the invitee is an
industrial employee, the purpose of his entry is directly connected with the
business which the possessor conducts upon the land. Id. If the invitee is a
domestic servant, he enters the land for a business purpose of his own which
concern the affairs of possessor, in that it is incidental to the possessor’s residential
and social use of the land. Id.


             Nonetheless, the relationship of master and servant, or employer and
employee, has certain peculiarities which provide the servant or employee with a
somewhat different degree of protection from that given to other classes of
business visitors. Id. cmt j. In some instances, the protection is greater, in others,
it is less. Id. “These peculiarities require that the rules which determine the
liability of a master to a servant be stated in Chapter 14 of the Restatement of
Agency, Second.” Id.


             “In creating and maintaining the conditions of employment, the
master has a duty to his servants to have precautions taken which reasonable care,




                                           15
intelligence and regard for the safety of his servants require.” R ESTATEMENT
(SECOND) OF AGENCY §493 (1958). Comment a to Section 493 states in part:

            In creating the conditions under which his servants are to
            work, the master must conform to the conduct of the
            ordinary prudent person having the special knowledge
            which, as stated in Section 495, the employer is required
            to have. The employer is not an insurer. The precautions
            he is required to take vary with the enterprise in which
            his servants are engaged. Thus, in a simple business, the
            precautions required are correspondingly small. Insofar
            as the work is conducted on his premises, his duties to his
            employees are, in most cases, substantially the same as
            those of a landowner to any business visitor.

RESTATEMENT (SECOND) OF AGENCY §332 cmt. a (1958) (emphasis added).


            Further, “[a] master is subject to a duty to his servants to conduct his
business in the light of knowledge which he has, and of such knowledge as to the
conditions likely to harm his servants as persons experienced in the business and
having special acquaintance with the subject matter have.”          RESTATEMENT
(SECOND) OF AGENCY §495 (1958). Comment a to Section 495 provides (with
emphasis added):

            Ordinarily, a servant has reason to believe that his
            employer is himself an expert or has employed experts
            who have the special knowledge requisite to create safe
            conditions of employment, including the maintaining of
            safe structures, the supplying of proper instrumentalities,
            the orderly arrangement of the business, and the other
            matters as to which the employer has special duties to his
            servants. If the servant so believes, the master is subject
            to liability unless his plant, equipment and methods are
            reasonably safe in view of what is generally known by
            experts in his business.



                                        16
Id. cmt. a.    With regard to notice to the employer or master of dangerous
conditions, Section 496 of the Restatement of Agency, Second, provides (with
emphasis added):

              For the purpose of determining whether or not due care
              has been used in the performance of the non-delegable
              duties of the master to his servants, the master has notice
              of facts affecting the safety of his servants if notice of
              such facts comes to him, or to a servant or other person
              whose duty is to act upon them in the performance of the
              master’s duty to protect his servants.

RESTATEMENT (SECOND) OF AGENCY §496 (1958).


              Under Section 496, a master has a duty to take care to ascertain facts
which would indicate danger to his servants. Id. cmt. a. Similarly, if the master
ascertains facts indicating a dangerous condition, although he was under no duty to
ascertain them, or even through the exercise of due care would not necessarily
ascertain them, he is nevertheless under a duty to take action. Id.


              As recognized by Section 528 of the Restatement of Agency, Second,
a master’s common law liability for failure to perform non-delegable duties owed
his servant may be diminished or terminated by Workers’ Compensation Acts.
With the onset of compensation for Pennsylvania workers suffering occupational
diseases, starting with statutes enacted in 1937, this was the case. See Moffat v.
Harbison-Walker Refractories Co., 14 A.2d 111 (Pa. 1940) (common law action
against employer for occupational disease, alleging in part failure to furnish
reasonably safe place to work and to warn plaintiff of incident dangers; statutory
remedy excludes common law actions). In other words, since about 1938, the


                                          17
common law has not been a basis for recovery for Pennsylvania workers exposed
to occupational diseases by reason of their employment. Id.; see also Tooey v. AK
Steel Corp., 81 A.3d 851 (Pa. 2013).


             However, the Pennsylvania Supreme Court recently reorganized
liability in this area. In Tooey v. AK Steel Corp., the Court addressed the 300-
week occupational disease limitation provision under the current Workers’
Compensation Act.4 The Court essentially held that to the extent the occupational
disease limitation provision precluded recovery under the Workers’ Compensation
Act, an employee could again seek a common law remedy. This decision is the
basis for the current lawsuit, at least as it applies to Decedent’s prior employers.


             In sum, we recognize that under common law Decedent, a teacher
during the 1958-59 school year, would have been entitled to the protections
afforded a business invitee while on the premises of South High School. “The duty
of care owed to a business invitee (or business visitor) is the highest duty owed to
any entrant upon land.” Gutteridge, 804 A.2d at 656 (emphasis added). “The
landowner must protect an invitee not only against known dangers, but also against
those that might be discovered with reasonable care.” Id.


             In Gutteridge, an asbestos case involving the death of an independent
contractor’s employee from mesothelioma, the Superior Court reversed a trial court
order granting summary judgment in favor of PECO, an electric utility/landowner,

      4
         Section 301(c)(2) of the Pennsylvania Workers’ Compensation Act, Act of June 2,
1915, P.L. 736, as amended, 77 P.S. §411(2).



                                          18
on the basis that a disputed issue of material fact existed as to whether PECO
violated its duty to a business invitee (employee of an independent contractor) by
failing to warn him of the dangers of asbestos despite having superior knowledge
of asbestos hazards. In so doing, the Superior Court noted that material issues of
fact existed as to when the landowner and the independent contractor should have
become aware prior to the employee’s exposure that employees and contract
workers needed protection from asbestos. In particular, the Superior Court noted
that scientific literature indicated as early as 1935 that asbestos posed peculiar
workplace hazards, and that the Commonwealth issued bulletins to public utilities
regarding the hazards of asbestos and mesothelioma in 1960.


             Keeping in mind an employer’s common law duties to Decedent, an
employee and business invitee during the 1958-59 school year, we review
Plaintiffs’ evidence.


                              B. Plaintiffs’ Evidence
             Plaintiffs assert Decedent suffered exposure to asbestos dust from
pipe coverings on the steam and water pipes at South High School while working
as a math teacher during the 1958-59 school year. In her deposition, Decedent
testified her classroom had a steam pipe which went from the ceiling to the floor.
Dep. of Marianne M. Geier, 11/30/15 (Geier Dep.), at 103-04; R.R. at 130a-31a. A
pipe covering fitted over the pipe like a doughnut. Id. at 104-05; R.R. at 131a-32a.
The purpose of the pipe covering was to keep people from being burnt by the hot
steam pipe. Id. at 106, R.R. at 133a. Repairs were made to the pipe covering
during the year Decedent taught there. Id. at 105-07; R.R. at 132a-34a. Decedent



                                        19
also testified that maintenance was performed on the walls and the floor and
ceiling tiles in the classroom, the auditorium next to her classroom, and the halls.
Id. at 108-16; R.R. at 135a-43a. If Decedent brushed up against the pipe covering,
like many students did, she would have those materials on her clothes. Id. at 116-
17; R.R. at 143a-44a.


            During a later deposition, Decedent testified that when repairs were
being made in the halls and the auditorium, she observed bags that contained
powder. Geier Dep., 12/14/15, at 267-68; R.R. at 155a-56a. The maintenance men
would mix the powder with water from hallway drinking fountains and then use it
to repair the walls. Id. at 268-70; R.R. at 156a-58a. Decedent recalled seeing the
words “joint compound” and “asbestos” on the bags. Id. at 273-74; R.R. at 161a-
62a.


            Plaintiffs argue PBE, as a landowner, must protect an invitee not only
from known dangers, but also dangers that might be discovered with reasonable
care. Chenot v. A.P. Green, Inc., 895 A.2d 55 (Pa. Super. 2006). In Chenot, the
decedent, a construction worker, developed mesothelioma from asbestos dust from
insulation on pipes from his workplace. In Chenot, the decedent’s widow, as
plaintiff, presented evidence that the owner of the building was a member of an
industry association that knew of the dangers of asbestos many years before the
decedent’s exposure to it. In reversing summary judgment for the defendants, the
Superior Court reasoned that the owner should have known it was exposing the
decedent to reasonably foreseeable asbestos hazards and should have recognized
the need to take special measures. Id.



                                         20
             In the present case, Decedent claimed she was exposed to asbestos
dust from pipe coverings on the steam and water pipes in a building owned by
PBE. As owner, PBE had a duty to protect Decedent, an invitee, from the hazards
of asbestos pipe coverings which might have been discoverable with reasonable
care. Chenot. Therefore, Plaintiffs claim they established that their claim would
be cognizable under common law.


                      C. Utility Service Facilities Exception
             Under Section 8542(b)(5) of the Tort Claims Act, liability depends
first on the strictly legal determination that the injury was caused by a dangerous
condition of the local agency’s property. Metro. Edison Co. v. City of Reading,
125 A.3d 499, 502 (Pa. Cmwlth. 2015) (citation omitted). Similarly, in Falor, we
observed that in order for the utility service facilities exception to apply, the real
property itself must cause the injury and not merely facilitate the injury by the acts
of others.


             We reject PBE’s defense that Plaintiffs failed to identify the rights-of-
way that contain the utility service facilities in question. We reject that defense
because the utility service facilities in question are located within the PBE building
(South High School) where Decedent worked. Thus, the facilities in question are
located in a place accessible by PBE and over which PBE maintained control.


             Nevertheless, the plain language of 42 Pa. C.S. §8542(b)(5) indicates
the utility service facilities exception only applies if Plaintiffs can show that PBE



                                         21
had knowledge of the allegedly dangerous condition or could reasonably be
charged under the circumstances with notice of a dangerous condition at a time
sufficiently prior to Decedent’s exposure to have taken steps to protect against that
danger. King v. Pittsburgh Water & Sewer Auth., 139 A.3d 336 (Pa. Cmwlth.
2016).


                           D. Real Property Exception
             In addition to alleging occupational exposure to asbestos-containing
products in steam and water pipe coverings, Plaintiffs also allege Decedent was
exposed to asbestos-containing products in materials PBE used to maintain and
repair floor tiles, ceiling tiles and drywall. As discussed above, a local agency’s
negligent care, custody or control of its real property includes the agency’s
negligent maintenance of its real property. Grieff; Kelly; Hanna.


             Moreover, although the real property exception to governmental
immunity in 42 Pa. C.S. §8542(b)(3) does not include the term “dangerous
condition,” our Supreme Court recognized that in order for the real property
exception to governmental immunity to apply, there must be negligence making
the real property unsafe for which it is used. Snyder v. Harmon, 562 A.2d 307 (Pa.
1989). “The government owned real estate must be able to afford safety not only
for the activities for which the property is regularly used but also intended to be
used or reasonably foreseen to be used.” Id. at 312. Regardless of the language in
42 Pa. C.S. §8542(b)(3), this Court continues to apply the term dangerous
condition in cases involving the real property exception to governmental immunity.




                                         22
See, e.g., Wombacher v. Greater Johnson Sch. Dist., 20 A.3d 1240 (Pa. Cmwlth.
2011).


           E. Dangerous Condition; Defects Having Source in Realty
             As discussed above, in order for a dangerous condition of PBE’s
steam and water facilities or real property to fall within the exceptions to
governmental immunity, the dangerous condition must derive from, originate, or
have as its source, the local agency’s realty. Falor. However, in Thornton v.
Philadelphia Housing Authority, 4 A.3d 1143 (Pa. Cmwlth. 2010), we recognized
that several defects in the property, such as a defective smoke detection system,
lack of firewalls between apartments and insufficient insulation, which did not
themselves directly kill the plaintiff, nevertheless substantially contributed to the
plaintiff’s death. As such, we determined they constituted dangerous conditions of
the realty sufficient to invoke the real property exception because they profoundly
contributed to the plaintiff’s harm. In other words, the dangerous conditions in
Thornton did not merely facilitate the plaintiff’s injuries; they constituted an
integral part of the building that caused the plaintiff’s death and rendered the
building unfit for its intended purpose. Id.


             In addition, in Crowell v. City of Philadelphia, 613 A.2d 1178 (Pa.
1992), a jury determined that a misplaced directional road sign on a city street,
which led to a fatal automobile accident, did not merely facilitate the plaintiffs’
harm by others, but rather constituted a substantial contributing cause of the
accident by causing a drunk driver to travel in the wrong direction into the path of
the plaintiffs’ car. As such, even though the harm in Crowell resulted in part from



                                         23
the negligence of a third party, the plaintiffs’ claim still fell within the “trees,
traffic controls and street lighting” exception to governmental immunity in Section
8542(b)(4) of the Tort Claims Act, 42 Pa. C.S. §8542(b)(4).


             F. Integral Part of PBE’s Utility Facilities or Real Estate
             Here, Plaintiffs’ evidence shows that during the 1958-59 school year,
PBE used asbestos products, purchased from various third parties, to maintain floor
and ceiling tiles, drywall, and steam and water pipe coverings.         See Aff. of
Marianne M. Geier, 10/12/15; R.R. at 97a. Decedent also testified that, on 10 or
more occasions, maintenance workers repaired and replaced floor tiles and cracks
in the drywall near her classroom. See Geier Dep., 11/30/15, at 75-117; R.R. at
104a-41a. In particular, Decedent testified the plaster the workers mixed to fill the
cracks in the wall came from bags with “asbestos” written on them. Id. at 100-01;
R.R. at 127a-28a.


             Decedent further testified her classroom had a steam pipe which went
from the ceiling to the floor. Id. at 103-04; R.R. at 130a-31a. A pipe covering
fitted over the pipe like a doughnut. Id. at 104-05; R.R. at 131a-32a. The purpose
of the pipe covering was to keep people from being burnt by the hot steam pipe.
Id. at 106; R.R. at 133a. Repairs were made to the pipe covering during the year
Decedent taught there. Id. at 105-07; R.R. at 132a-34a.     If Decedent brushed up
against the pipe covering, like many students did, she would have those materials
on her clothes. Id. at 116a-17a.




                                         24
            In addition, Decedent testified she observed PBE’s maintenance men
mix a powdery product from bags with water from drinking fountains in the
hallways and then use the mixture to repair the hallway walls.         Geier Dep.,
12/14/15, at 267-70; R.R. at 155a-58a.          Decedent again testified the word
“asbestos” clearly appeared on the bags containing the powder used to make the
mixture. Id. at 273-74; R.R. at 161a-62a.


            We hold that a public employer has a common law duty to create
reasonably safe conditions of employment, including the maintaining of safe
structures. See RESTATEMENT (SECOND) OF AGENCY §495 (1958). Further, an
employer is charged with such knowledge as to the conditions likely to harm its
servants as persons experienced in the business and having special acquaintance
with the subject matter have. Id. Therefore, it is possible for a local agency to be
liable to an employee for workplace exposure to asbestos dust, if the condition
causing exposure falls within one of the exceptions to governmental immunity.


            Given the evidence here of PBE’s use of asbestos-containing products
in its maintenance of its steam and water pipe coverings, and repair of its floors,
ceilings and walls, and the Decedent’s contraction of mesothelioma, we conclude
Plaintiffs sufficiently alleged a dangerous condition of PBE’s utility service
facilities and real property substantially contributed to Decedent’s mesothelioma
and ultimate death. Crowell; Falor; Thornton.


            In addition, Plaintiffs’ factually supported allegations of PBE’s
maintenance workers’ actions in spreading asbestos dust during the maintenance or



                                        25
repair of the steam and water pipe coverings, floor and ceiling tiles and drywall,
while Decedent was present, are sufficient to assert a claim that PBE’s negligent
care, custody or control of its real property substantially contributed to Decedent’s
death. Grieff; Kelly; Hanna.


                    G. PBE’s Notice of Dangerous Condition
             As noted above, the plain language of 42 Pa. C.S. §8542(b)(5)
indicates the utility service facilities exception only applies if Plaintiffs can show
that PBE had knowledge of the allegedly dangerous condition at a time sufficiently
prior to Decedent’s exposure to have taken steps to protect against that danger.
King; Falor. Here, however, Plaintiffs do not identify or cite to any evidence in the
record supporting a finding that PBE knew, or at least should have known of the
dangers of asbestos, prior to Decedent’s employment in 1958.


             However, it is unclear whether the issue of notice of a dangerous
condition was fairly submitted to the trial court as part of the motion for summary
judgment. PBE’s “Brief in Support of Non-Product Identification Motion for
Summary Judgment” fails to develop the “notice” issue. See R.R. at 74a-96a.
Likewise, “Plaintiffs’ Brief in Opposition to Non-Product Identification Motion for
Summary Judgment of Defendant Board of Education of the School District of
Pittsburgh” does not address the “notice” issue. See R.R. at 225a-240a.


             Certainly, PBE raises the issue in its brief to this Court. However,
PBE does not direct our attention to any place in the record below where this issue
was reasonably developed before the trial court for decision. Given the foregoing,



                                         26
we are not convinced the “notice” issue was part of the trial court’s denial of
summary judgment, and we are not convinced that the “notice” issue is
encompassed in our limited permission for interlocutory appeal. For these reasons,
we decline PBE’s invitation to reverse the trial court based solely on the “notice”
issue.


                                  V. Conclusion
            We hold that given an employer’s usual common law duty to create
reasonably safe conditions of employment, including the maintaining of safe
structures, RESTATEMENT (SECOND) OF AGENCY §495 cmt. a (1958), it is
possible for a local agency to be liable to an employee for workplace exposure to
asbestos dust, if the condition causing exposure falls within one of the exceptions
to governmental immunity.


              Moreover, given the evidence here of PBE’s use of asbestos-
containing products in its maintenance of its steam and water pipe coverings, and
repair of its floors, ceilings and walls, and the Decedent’s contraction of
mesothelioma, we conclude Plaintiffs sufficiently alleged a dangerous condition of
PBE’s utility service facilities and real property substantially contributed to
Decedent’s mesothelioma and ultimate death.


            Further, while PBE asserts Plaintiffs offered no evidence to support a
determination that it knew or reasonably could have discovered the dangers
associated with exposure to asbestos before 1958, PBE did not seek summary
judgment on this basis. Additionally, PBE fails to advise where the “notice” issue



                                        27
was fairly developed before the trial court.      Therefore, we conclude that the
“notice” issue is not before us on limited interlocutory appeal by permission, and
we decline to reverse the trial court on that basis. Accordingly, we affirm.




                                       ROBERT SIMPSON, Judge




                                         28
        IN THE COMMONWEALTH COURT OF PENNSYLVANIA

John F. Geier, Executor of the Estate of :
Marianne M. Geier and John F. Geier, :
her husband                              :
                                         :
               v.                        :
                                         :
Board of Public Education of the         :
School District of Pittsburgh            :
                                         :
               v.                        :   No. 625 C.D. 2016
                                         :   Argued: November 15, 2016
American Art Clay Company, Inc.,         :
a/k/a Amaco, Inc., American Biltree,     :
and it's division AMTICO; AVCO           :
Corporation, on behalf of its            :
Lycoming-Spencer division; Azrock        :
Industries, Board of Public Education :
of the School District of Pittsburgh, a :
Delaware Corporation, f/k/a Viacom,      :
Inc., successor by merger to CBS         :
Corporation, a Pennsylvania              :
Corporation, f/k/a Westinghouse          :
Electric Corporation; Certainteed        :
Corporation; Conwed Corporation,         :
Individually and as successor            :
to the Wood Conversion Company;          :
F.B. Wright Company; George V.           :
Hamilton, Inc.; Georgia Pacific          :
Corporation; Hinkle Hoffman Supply :
Company; I.U. North America, Inc.,       :
as successor by merger to the Garp       :
Company, formerly known as               :
The Gage Company, formerly known :
as Pittsburgh Gage and Supply            :
Company; Kaiser Gypsum Company, :
Inc.; Mannington Mills, Inc.,            :
Owens-Illinois, Inc., Plum Borough       :
School District; Rust Engineering        :
and Construction, Inc., Trane U.S. Inc. :
f/k/a American Standard, Inc., successor :
in interest to Kewanee Boiler Company, :
Inc.; Union Carbide Corporation and       :
its Linde Division; Cemline               :
Corporation; Oakfabco, Inc.; Rheem        :
Manufacturing Company; ECR                :
International; Allentown; Armstrong       :
Pumps, Inc.; Arnold Lumber and            :
Supply Co.; The Columbus Heating          :
and Ventilating Company; Davis            :
Fetch Corporation of Pennsylvania;        :
Eaton Corporation, as successor-in-       :
interest to Cutler-Hammer, Inc.;          :
Grinnel LLC; Hammond Valve                :
Company; Houston-Starr Company;           :
ITT Corporation, f/k/a ITT Industries;    :
Kennedy-Tubular Products, Inc.,           :
in its own right as and                   :
successor-in-interest to Pennco           :
Industries; Kurtz Bros.; Milton W.        :
Ryan and Associates, Inc.; North          :
American Manufacturing Company;           :
Schultheis Bros. Co.; and Square D        :
Company                                   :
                                          :
Appeal of: Board of Public Education      :
of the School District of Pittsburgh      :


                                   ORDER

            AND NOW, this 25th day of January, 2017, for the reasons stated in
the foregoing opinion, the order of the Court of Common Pleas of Allegheny
County is AFFIRMED.



                                         ROBERT SIMPSON, Judge